DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/12/22 has been entered, wherein claims 1, 8, 9, 15 and 21 have been amended and claim 13 canceled. Claims 1-12, 14, 15, 17, 18 and 20-21 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-9, 15, 17, 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Reeds (pat. no. 5,731,788).
Regarding claim 1, Reeds discloses a method for monitoring performance of a participant in a fitness  activity (“The apparatus according to the present invention includes a position control and management system and method for monitoring and controlling boat or vehicle activities at a race start-line, during a race, and at the traversal of the race finish line by using an automated global positioning network to track each boat or vehicle”, col. 2, lines 20-25), 

comprising:  receiving a GPS signal at a portable fitness device of the participant in the fitness activity;  determining a location of the participant along a route of the fitness activity based on the received GPS signal (“According to one embodiment of the present invention, a communication controller is located at or near the site of a ground based reference station to broadcast or transmit differential corrections to GPS receivers on a selected boat or vehicle. According to one embodiment of the present invention, the communication controller polls individual racing boats or vehicles as to their differentially corrected positions and velocities as a function of time”, col. 2, lines 41-45; “To accomplish radio communication with sailboat 3 and reception of GPS signals from satellites 15, buoy 9 and committee boat 10 include a transceiver system 20 including a GPS receiver and a radio transmitter disclosed in greater detail below in connection with FIG. 8. Further, sailboat 3 includes a GPS receiver for receiving GPS transmissions and a radio receiver for receiving radio transmissions from buoy 9 and committee boat 10”, col. 4, lines 16-23);  

receiving, by the portable fitness device, timing data from a stationary position beacon disposed in a predetermined position along the route of the fitness activity (“According to an embodiment of the present invention, the racing boats and the start or finish line buoy and committee boat, are each outfitted with a radio transmitter for transmitting time, position, and velocity in the case of racing boats and selected other vessels such as committee boats under way, and time and position in the case of a buoy or committee boat marking a start or finish line. The position information transmitted can be a differentially corrected position or an uncorrected position, as will be discussed below. Further according to the present invention, a particular boat includes a radio receiver receiving radio transmissions of several kinds, including (1) time and position for a starting or finishing line buoy or committee boat, (2) position, time, and velocity indications from another boat, and (3) polling signals, differential corrections, positions, velocities, times, corrected positions, and corrected velocities, from a communication controller or another boat”, col. 2, lines 49-66; “FIG. 1 shows a racing sailboat 3 sailing into the wind (W) on a starboard tack at a distance removed from shoreline 4 near which is located a global positioning system (GPS) reference station 5. Reference station 5 provides differential GPS correction signals 6 to sailboat 3 based upon the difference between its own known position and its position determined by GPS techniques. Additionally shown in FIG. 1 are a race start buoy 9 and a racing committee boat 10 jointly defining a start line 11 for a sailboat race in which sailboat 3 is participating. Both buoy 9 and committee boat 10 and sailboat 8 are in radio communication with each other with respective radio signals 12 and 13, and buoy 9, committee boat 10, and sailboat 3 each have a global positioning system (GPS) mounted thereupon or maintained therein for communicating with global positioning system satellites 15 (shown in FIG. 2) for receiving global positioning signals 16 indicative of pseudoranges with respect to satellites 15”, col. 3, line 66 to col. 4, line 15);  

determining performance data of the participant in the fitness activity based on the timing data received from the stationary position beacon disposed along the route of the fitness activity (“Further, the system according to an embodiment of the present invention determines actual and anticipated crossing times for boats and vehicles at a race start line or finish line and provides for user friendly display of information indicating anticipated and actual line crossing times, estimated times of arrival (ETA) at a selected line crossing, positions, courses and velocities, and tracks of movement of one or more selected boats or vehicles prior to, during and after a race”, col. 2, lines 25-33; “As shown in FIG. 6, the positions of sailboat 3, buoy 9 , and committee boat 10 can be affirmatively represented by numbers or equations on display 61 next to icons representing respectively sailboat 3, buoy 9, and committee boat 10. In the equation format , the position of buoy 9 can be represented as position 1, or P1=(L1,LAT1). The position of committee boat 10 can be represented at position 2, or P2=(L2,LAT2). The position of sailboat 3 can be represented as position 3, or P3=(L3,LAT3). The icons representing buoy 9 and committee boat 10 can be connected by a dashed line indicating the race start line 11 therebetween. Velocity vector 66 is displayed on display 61 which may be a conventional cathode ray tube (CRT) or liquid crystal display (LCD) or any of a number of currently used display types. Thus, by viewing the display, the skipper, navigator, or strategist on-board sailboat 3 (or all of them) are provided with a symbolic status representation including essential stationing information with regard to sailboat 3, buoy 9, committee boat 10, and start line 11. The skipper may accordingly produce change of station or velocity instructions to the crew to ensure timely crossing of start line 11”, col. 10, lines 35-56; “These user-friendly indications on a suitable display, either on a stand-alone display unit on the bridge of sailboat 3 or on a hand-held. personal digital assistant (PDA) can be useful for user-friendly sailing decision making. either by crew or captain”, col. 11, lines 11-15).
Regarding claim 2, Reeds discloses the performance data comprises one or more of speed, pace and distance traveled (col. 2, lines 25-33; col. 10, lines 35-56; col. 11, lines 11-15).
Regarding claim 3, Reeds discloses receiving the timing data from the stationary position beacon at a server, and performing calculations by the server to determine the performance data (“According to one embodiment of the present invention, the starting process is automated with GPS receivers, as discussed in detail below, and can include visual alterations of icons representing sailboats 3 involved in the racing. Such visible alterations of the icons can include display colors or gray scale patterns or highlighting effects. For example, according to one embodiment of the present invention, sailboat icons can all be provided with a green hue, if outside the starting line; a yellow hue, if across the line prior to race start; and a red hue if across the start line at t=0 , the time at which the race officially starts. This provides a convenient user-friendly indication of which sailboats must recross the start line before continuing to race”, col. 9, lines 52-64; “The data processing unit 60 can be an independent microprocessor or part of another data processing system which conducts GPS calculations or other processing operations. The position and residuals information received by data processing unit 60 produces indications such as position indications for sailboat 3, buoy 9, committee boat 10, (these being indicated as x,y coordinates or in terms of longitude and latitude) the race start line 11 , a historical track indication (not shown, but implementable as the track of prior positions of sailboat 3), a current velocity vector 66 indicating course and speed, i.e. , direction of progress in the indicated direction, and an estimated time of arrival (ETA) at the intercept between the course of sailboat 3 and the race start line 11”; col. 10, lines 23-35; and racing boat is interpreted to be a server that transmits performance data).
Regarding claim 5, Reeds discloses displaying the performance data on the portable fitness device (col. 10, lines 35-56; col. 11, lines 11-15).
Regarding claim 7, Reeds discloses the stationary position beacon is one of a plurality of stationary position beacons (“FIG. 7 shows first and second electronics modules 110 and 111 which are in communication with each other by radio signals 12 or 13. According to one embodiment, module 110 is the buoy module which is mounted on start line buoy 9 (and/or start line committee boat 10), and module 111 is the boat module which is on board (whether mounted or loosely held) a racing boat or vehicle, such as sailboat 3. Thus, according to the invention, 55 a pair of first electronics modules 110 can be operative, one positioned upon buoy 9 and the other mounted or held on committee boat 10”, col. 11, lines 48-57).
Regarding claim 8, Reeds discloses the performance data of the participant is based only on the timing data from the stationary position beacon disposed along the route of the fitness activity (col. 2, lines 49-66).
Regarding claim 9, Reeds discloses a system for monitoring performance of a participant in a fitness activity, comprising:  a portable fitness device configured to determine the location of the participant based on a received GPS signal (col. 2, lines 49-66; col. 3, line 66 to col. 4, line 15; col. 4, lines 16-23); 

and  a stationary position beacon disposed in a predetermined position along a route of the fitness activity, wherein the stationary position beacon comprises a transmitter configured to transmit timing data to the portable fitness device (col. 2, lines 49-66);    

wherein the portable fitness device is configured to determine performance data of the participant based on location and timing data received from the stationary position beacon (col. 2, lines 25-33; col. 10, lines 35-56; col. 11, lines 11-15).
Regarding claim 15, Reeds discloses a method for monitoring performance of a participant in a fitness activity, comprising:  receiving a GPS signal at a portable fitness device of the participant in the fitness activity;  determining a location of the participant along a route of the fitness activity based on the received GPS signal (col. 2, lines 49-66; col. 3, line 66 to col. 4, line 15; col. 4, lines 16-23);  

receiving, by the portable fitness device, timing data from stationary positions beacons arranged in predetermined positions along the route of the fitness activity (col. 2, lines 49-66);  

determining performance data of the participant in the fitness activity based on the timing data from the stationary position beacons (col. 2, lines 25-33; col. 10, lines 35-56; col. 11, lines 11-15);  

receiving, by a spectator device, the location of the participant as determined based on the received GPS signal; and receiving at a spectator device of a spectator of the fitness activity the performance data as determined based on the timing data from the stationary position beacons (“FIG. 8 is a block diagram of the electronics architecture of a communication system according to an embodiment of the present invention including a communication controller 322 including data processing functions, a radio transmitter 323, and a connection line 324 from radio transmitter 323 to antenna 126. In particular, FIG. 8 shows first and second electronics modules 410 and 411 which are in communication with each other with radio signals from antenna 116 received by antenna 119. According to one embodiment, module 410 is a raceboat module which is mounted or held on boat 3 and module 411 is a committee boat module which is on board a committee boat associated with racing done by sailboat 3. According to the present invention, second electronics modules 411 are positioned on boats desiring to receive information about race vehicles and boats including committee boats with regard to position, velocity, time, course traversed, and relationship to start and finish lines. On the other hand to produce and transmit such information, module 410 is positioned upon selected racing boats, committee boats, and selected other vessels or vehicles, as well as buoy 9 and the other module 411 being either mounted or hand-held on committee boat 10”, col. 12, line 52 to col. 13, line 6).
Regarding claim 17, Reeds discloses the performance data is received from a server in communication with the stationary position beacons (col. 12, line 52 to col. 13, line 6; any race boat is interpreted to be a server transmitting performance data).
Regarding claim 18, Reeds discloses performing a calculation based on the timing data to determine the performance data (col. 2, lines 25-33).
Regarding claim 20, Reeds discloses the performance data comprises one or more of speed, pace and distance traveled (col. 2, lines 25-33; col. 10, lines 35-56; col. 11, lines 11-15).
Allowable Subject Matter
Claims 6, 10-12, 14 & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on May 12, 2022 have been fully considered but they are not entirely persuasive.
The rejection to claims 1-12 and 14 based on 35 U.S.C. §112 have been withdrawn based on the current amendments to those claims.
On page 24, Applicant argues that amended claims 1 & 9 overcome the prior art of record because they recite that the position beacons transmit timing data.  Examiner disagrees. The claims have never been in their present form as they at a limitation (transmitting performance data) that has been removed with the instant amendment.  The claims are anticipated by Reeds as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715